IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 11-0362
                                         444444444444


                        WEST HARDIN COUNTY CONSOLIDATED
                      INDEPENDENT SCHOOL DISTRICT, PETITIONER,
                                                  v.


         WALLACE MAURY POOLE D/B/A L&B PRODUCTION, RESPONDENT

           4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE NINTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                          PER CURIAM


       The West Hardin County Consolidated Independent School District obtained an in rem

delinquent property tax judgment against an oil and gas lease that Wallace Maury Poole owned and

operated. Poole did not appeal, and the District foreclosed its judgment lien on the leasehold, taking

ownership. The Railroad Commission then directed Poole to plug a well on the lease, see TEX . NAT .

RES. CODE § 89.022(d), which Poole failed to do. Poole asserted that the responsibility lay with the

District, the new owner, or alternatively, that the District had prevented him from re-entering the

premises with threats of criminal prosecution. Ultimately, the Commission, after a hearing, ordered

Poole to plug the well, see id. § 89.042, and assessed a penalty against him, see id. § 89.046. Poole

did not seek judicial review of the order, see id. § 89.087, and when he failed to comply, the
Commission plugged the well and brought an enforcement action in court to recover the costs of the

operation and the penalty, see id. § 89.121. Poole and the Commission settled.

        Poole then sued the District, alleging in part that the District’s actions had resulted in a taking

of his property requiring compensation under article 1, section 17 of the Texas Constitution. The

trial court dismissed Poole’s action for want of jurisdiction, but the court of appeals reversed and

remanded with respect to the takings claim. ___ S.W.3d ___ (Tex. App.–Beaumont 2011).

        Poole tells us that he seeks “damages that resulted after [the District] foreclosed on [his]

property, including the amounts that he had to pay . . . for plugging the wells on the lease and . . .

related attorneys’ fees and expenses”. Respondent’s Brief on the Merits 4. The “essence” of his

complaint, he says, is that the District “refused to resolve this situation and/or replace Poole as Lease

operator—thereby playing Poole against the Commission and causing Poole to pay excessive well

plugging costs and Lease clean-up costs, all (or a substantial portion of which) were the liability of

[the District].” Id. at 4-5. Poole thus contends only that the District has injured him, not that it has

taken his property without compensation. “The text of section 17 waives immunity only when one

seeks adequate compensation for property lost” to a governmental entity. City of Beaumont v.

Bouillion, 896 S.W.2d 143, 149 (Tex. 1995). Poole’s allegations do not assert a taking for which

immunity from suit is waived.

        The District argues that Poole is making an impermissible collateral attack on the tax

judgment. The court of appeals concluded that even if the District was correct, the trial court had

jurisdiction to consider Poole’s claim. ___ S.W.3d at ___. But Poole insists that “this lawsuit does

not challenge the findings of any prior tax owed and does not seek to set aside or avoid any prior

                                                    2
judgment: it seeks redress for damages caused to Poole by [the District’s] subsequent bad acts.”

Respondent’s Brief on the Merits 11. Poole does not make a collateral attack for the trial court to

consider.

       The court of appeals held that the trial court had jurisdiction only over Poole’s takings claim.

Poole asserts in this Court no other ground for jurisdiction. We conclude that the trial court correctly

dismissed Poole’s case. Accordingly, we grant the District’s petition for review, and without hearing

oral argument, TEX . R. APP . P. 59.1, reverse the judgment of the court of appeals and render

judgment dismissing the case.



Opinion delivered: October 26, 2012




                                                   3